Citation Nr: 1205766	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-00 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Amarillo, Texas


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at the University Medical Center, in Lubbock, Texas, for the period extending from July 6, 2008, to July 14, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active military service in the United States Army from June 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a letter decision of October 2008 issued by the Department of Veterans Affairs (VA), Amarillo VA Medical Center (VAMC), in Amarillo, Texas.  Following the VAMC's denial of his claim, the appellant, along with his spouse, provided testimony before the undersigned Veterans Law Judge (VLJ) in Waco, Texas, in October 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The appeal is REMANDED to the Amarillo VA Medical Center, in Amarillo, Texas.  The VAMC will notify the appellant if further action is required.


REMAND

The appellant has come before the Board requesting that the treatment he received at the University Medical Center in Lubbock, Texas, for the period extending from July 6, 2008, to July 14, 2008, be paid by VA.  The record indicates that the VA has paid for the appellant's initial emergency room treatment at the University Medical Center but any additional treatment that the appellant received was not paid therefor.  

The record reveals that when the claim was initially developed, an opinion was provided by VAMC personnel concerning the stabilization of the appellant.  The opinion, which is undated, indicates that the VA facility was not available for emergency room care but that the appellant should have been transferred to a VA hospital prior to being admitted to the University Medical Center.  The preparer of the form further wrote:

Pt [patient] stable for transfer after ER workup before any chest pain and cardiology workup.  Not up to facility to tell patient he needs to go to the VA for care - pt should know this.  

A contrary opinion has been provided by the appellant's health care provider, a Doctor J. A. Suarez, Assistance Professor at the School of Medicine, of Texas Tech University.  The opinion is dated February 2009.  The doctor wrote that the appellant was not able to be transferred to a VA facility because he was not stable and due to the symptoms presented, additional immediate and necessary medical treatment was necessary in order to preserve the life of the patient.  

In light of the contradictory statements, the question arises as to whether the appellant was actual stable after his initial treatment in the University Medical Center Emergency Room, whether there was actual space available at the VA Medical Center in Amarillo for the appellant, and whether the facility was capable of accepting the transfer.  Therefore, the claim should be returned so that a complete opinion may be obtained that takes into account all of the evidence of record.

Additionally, a review of the December 2008 Statement of the Case indicates that the appellant was provided with the wording of 38 U.S.C.A. § 1725 (West 2002), the regulation used to deny the appellant's claim.  However, after reviewing the appellant's claim, it appears that the appellant was not informed of the regulations involving medical reimbursement and referrals - 38 U.S.C.A. § 1703(6) (West 2002).  Thus, when the VAMC readjudicates this appeal following the completion of the aforestated development, the VAMC should provide the appellant with the wording of 38 U.S.C.A. § 1703 (West 2002) and 38 U.S.C.A. § 1728 (West 2002) so that he will be informed of the regulation that may be used to determine the outcome of his claim.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the VAMC for the following development: 

1.  The VAMC should associate with the claims folder any VA medical records that were prepared prior to July 6, 2008, at any VA health care facility to include the VA Health Care Clinic in Lubbock, Texas.  If there are no such records, this should be documented in the claims folder.  All documents received should be included in the claims folder for review. 

2.  The Amarillo VA Medical Center should obtain a VA medical opinion.  The medical provider should review the claims folder and health record to include all private medical records.  The medical provider should opine as to whether the appellant was stabilized to the point that it would have been reasonable to transfer him immediately from University Medical Center in Lubbock, Texas, to the VA Medical Center in Amarillo on July 6, 2008.  The examiner should also provide information as to whether, on July 6, 2008, there were beds available at the VA Medical Center and whether the facility was capable of accepting the Veteran on that day.  The reviewer should further provide comments on the private examiner's opinion that concluded that the appellant was not capable of being released to another facility on July 6, 2008, and that the appellant was not stabilized until after he underwent cardiac catheritization.  A rationale for all opinions expressed should be provided. 

The reviewer should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  After undertaking the above development, the Amarillo VA Medical Center must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the Amarillo VA Medical Center should adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  The SSOC must contain the wording of all the reimbursement regulations and laws that may be applicable to the appellant's claim to include 38 U.S.C.A. §§ 1703, 1725, and 1728 (West 2002), along with 38 C.F.R. §§ 17.52, 17.54, 17.120, and 17.1000-08 (2011).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until he is contacted by the Amarillo VA Medical Center.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


